Case 4:19-cv-00106-RSB-CLR Document 55 Filed 03/16/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

HARRIET M. SINGLETON,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 4:19-cv-106
GARDEN CITY, GEORGIA, et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with this Court's Order dated February 26, 2021, the Defendants' motion for
summary judgment is granted. Judgment is hereby entered in favor of the defendants and all claims

asserted by the Plaintiff are dismissed. This case stands closed.

Approved by:

 

March 16, 2021
Date

John E. Triplett, Acting Clerk

Clerk

(By) Deputy Gerk

 

 

GAS Rev 10/2020

 
